Case 2:20-cv-03239-AB-KES Document 9 Filed 07/29/20 Page 1 of 1 Page ID #:45



 1
 2
 3                                                                JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    LYNNARD DYLAN MCCLENDON,                   Case No. 2:20-cv-03239-AB-KES
12                Petitioner,
13          v.                                            JUDGMENT

14    P. SALAS, Jail Commander,
15                Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Report and Recommendation of the
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition is dismissed without prejudice.
21
22   DATED: July 29, 2020                ____________________________________
23                                       ANDRE BIROTTE, JR.
                                         UNITED STATES DISTRICT JUDGE
24
25
26
27
28
